Name: Commission Regulation (EEC) No 945/80 of 14 April 1980 re-establishing the levying of customs duties on carpets, carpeting, rugs, mats and matting, products of category 142 (code 1420), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /30 Official Journal of the European Communities 18 . 4 . 80 COMMISSION REGULATION (EEC) No 945/80 of 14 April 1980 re-establishing the levying of customs duties on carpets, carpeting, rugs, mats and matting, products of category 142 (code 1420), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply of the said countries and territories, with exception of countries listed in its Annex F, once the relevant Community maximum amount has been reached ; Whereas, in respect of carpets, carpeting, rugs, mats and matting, products of category 142, the ceiling, calculated as indicated above, should be 255 tonnes, and therefore the maximum amount is 127-500 tonnes ; whereas, on 1 April 1 980, the amounts of imports into the Community of the products in ques ­ tion, originating in Mexico, a country covered by pref ­ erential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Mexico, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) and (2) of that Regulation provides that customs duties may, for each category of products listed in Annex D, be suspended up to a Community ceiling equal to 55 % of total imports of products in the category in question into the Commu ­ nity, from all beneficiaries, in 1 977 ; whereas, however, the ceiling resulting from this calculation may in no case exceed 1 25 % in general of the preferential amount fixed for 1 978 ; whereas, having regard to that ceiling, the amounts for products originating in any one of the countries listed in Annex E should be within a maximum Community amount representing 50 % of that ceiling ; whereas Articles 4 (2) and 10 of that Regulation provide that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any HAS ADOPTED THIS REGULATION : Article 1 As from 21 April 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Community and originating in Mexico : Code Category CO heading No NIMEXE code ( 1980) Description ( 1 ) ( 2) ( 3) (4) 1420 142 ex 58.02 58.02-20 ; 60 ; 80 Carpets, carpeting, rugs, mats and matting, of sisal , of other fibres of the Agave family or of Manila hemp Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 332, 27. 12. 1979, p. 1 . 18 . 4. 80 Official Journal of the European Communities No L 101 /31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1980 . For the Commission Antonio GIOLITTI Member of the Commission